Citation Nr: 0726945	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-11 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran has hepatitis C secondary to intravenous drug 
use in service prior to his diagnosis of hepatitis in April 
1978.

2.  The veteran's depression disorder is not secondary to any 
service-connected condition.  The veteran's service medical 
records make no reference to any diagnosis of or treatment 
for depression and it has no nexus to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

2.  Depression secondary to hepatitis C was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

II.  Hepatitis C

The veteran claims that he contracted hepatitis C during 
service from an air injection gun during inoculation or from 
dirty utensils used in the field.  For the reasons set forth 
below, the Board finds that the evidence does not support 
service connection for hepatitis C.

In the instant case, the veteran's service medical records 
note a diagnosis for hepatitis in January 1978 although they 
do not specify which type.  In January 1978 the veteran 
tested positive for drug use and received treatment.  In July 
1978, the veteran complained of steady drug use and requested 
possible psychological evaluation.  The veteran's service 
medical records are found to provide evidence against his 
claim, indicating a problem caused by willful misconduct.  

In July 2003, VA outpatient treatment reports provided a 
diagnosis of hepatitis C, cirrhosis of the liver, substance 
abuse, and depression.  

In August 2003, VA furnished the veteran a compensation 
examination to determine the etiology of his hepatitis C.  
Based on test results, the examiner found low serum albumin 
indicating poor protein nutrition and liver disease.  When 
examined, the veteran reported that he used intravenous drugs 
on at least three occasions in service before his failed drug 
test in January 1978.  Indeed, the examiner opined that since 
the veteran reported using syringes prepared by other 
soldiers, it was likely that he used shared needles.  As a 
result, the examiner noted that the intravenous drug use is 
the veteran's only risk factor for hepatitis C in service.  
Hence, the examiner opined that it is as likely as not that 
the veteran developed hepatitis C secondary to intravenous 
drug use during active military service; providing highly 
probative evidence against this claim, clearly indicting 
willful misconduct. 

VA may not grant service connection as a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R.  §§ 3.1(n), 3.301(c).  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, effective for claims filed after October 31, 1990, 
prohibits payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301. 

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary drug or alcohol abuse.

The Court provided two reasons for this rule.  First, such a 
secondary disability does not satisfy § 1110's words of 
authorization for disabilities contracted "in line of duty."  
Second, like the primary drug abuse disability, a secondary 
disability arising from a primary drug disability is not 
compensable because to fit within the words of § 1110's 
exclusion, as it too is a "result of the veteran's own . . . 
abuse of alcohol or drugs [i.e., primary drug abuse acquired 
in service]."

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service by factors other than drug 
abuse.  Indeed, the record clearly indicates the condition 
began as a result of intravenous drug use in service.

The Board has considered carefully the veteran's contentions 
regarding injection guns vs. drug abuse, however, both 
service and, most importantly, post-service (the VA 
examination) provide evidence that clearly supports a finding 
that it was the drug abuse (sharing needles) that caused the 
veteran's disability.  The problem regarding needle sharing 
and the spread of the disorder at issue are clear.  There is 
nothing in the record to support the veteran's contention.           

Based on the above, the preponderance of the evidence is 
against the veteran's claim for hepatitis C.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A. § 5107(b).  As a result, VA must deny the appeal.




II.  Depression Secondary to Hepatitis C

The veteran's service medical records make no reference to 
any diagnosis of or treatment for depression.  Hence, the 
veteran's service medical records provide evidence against 
this claim.  

In July 2003, VA outpatient treatment reports provided a 
diagnosis of hepatitis C, cirrhosis of the liver, substance 
abuse, and depression.  

The veteran's depression disorder is not secondary to any 
service-connected condition.  Indeed, the veteran does not 
have any service-connected disabilities incurred in or 
aggravated by service.  Hence, by law, a depression disorder 
can not be secondary to hepatitis C or any other disease or 
disorder.

Even assuming the veteran's depression was secondary to his 
hepatitis C, the veteran can not receive compensation for a 
disorder adjudged to be willful misconduct.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for depression as secondary to 
his hepatitis C.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  38 U.S.C.A. § 5107(b).  As a 
result, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in May and June 
2003 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the nature and etiology of his hepatitis C 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


